Citation Nr: 0614236	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as due to an undiagnosed illness 
acquired during Persian Gulf War service.

2.  Entitlement to service connection for asthma and chronic 
bronchitis, or for other respiratory disability as due to an 
undiagnosed illness acquired during Persian Gulf War service.  

3.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness acquired during 
Persian Gulf War service.

4.  Entitlement to service connection for sore muscles and 
joints, claimed as due to an undiagnosed illness acquired 
during Persian Gulf War service. 

5.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to July 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

This case was the subject of a December 2004 hearing before 
the undersigned Acting Veterans Law Judge.

The Board acknowledges that the RO denied the veteran's 
claims for service connection for a back injury, asthma and 
chronic bronchitis, and joint pain and muscle soreness in 
November 1994, and provided notice to the veteran of those 
rating decisions that same month.  The veteran did not appeal 
those determinations, and they became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  Since that time, new laws and 
regulations have been issued providing for compensation based 
on Persian Gulf War service for certain disabilities due to 
undiagnosed illness.  Signs or symptoms contemplated under 
the applicable regulations include muscle pain, joint pain, 
neurologic signs or symptoms, and signs or symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317 (2005).   One 
of the veteran's major contentions in the present case is 
that he has a constellation of symptoms as a result of an 
undiagnosed illness attributable to his service in the 
Persian Gulf (see Board hearing transcript, pages 5-7, 12-
16).  Because he now seeks compensation, at least in part, 
under a new theory of entitlement based on a liberalizing 
regulation, the Board will adjudicate the current claims as 
new claims, rather than as an application to reopen prior 
claims based on new and material evidence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-126 (2004); Spencer v. Brown, 
17 F.3d 368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993)).

The veteran filed a claim for compensation for tinnitus in 
February 2001, and service connection was granted and a 10 
percent rating assigned in February 2003 (effective February 
2001).  In March 2004, the veteran perfected an appeal 
seeking separate 10 percent evaluations for each ear for his 
tinnitus.  The Court of Appeals for Veterans Claims (Court, 
CAVC) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) that concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and has appealed this decision to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that may be ultimately overturned on appeal, the 
Secretary of Veterans Affairs has attempted to impose a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include:  
(1) All claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  However, the 
Secretary's stay was found to be invalid by the Court of 
Appeals for Veteran's Claims in Ramsey v. Nicholson, No. 05-
1314 (U.S. Vet. App. March 31, 2006), but judgment in the 
case was stayed for 30 days to provide VA the opportunity to 
file a motion for a stay with the Court of Appeals for the 
Federal Circuit.  Consequently, the Board takes no action on 
this issue at the present time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At a January 2003 VA examination, the veteran was diagnosed 
as having bilateral wrist tendonitis - as likely as not 
associated with occupational and weight lifting activities; 
bilateral tendonitis of both elbows, again related to 
occupational and weight lifting activities; bilateral 
patellofemoral syndrome -- mild, again related as likely as 
not to occupational activities; chronic bronchitis, mild, 
secondary to cigarette smoking, as likely as not; no evidence 
of short-term memory loss - this veteran had a 
neuropsychological evaluation which failed to identify any 
significant cognitive disorder; and back pain secondary to 
motor vehicle accident.  These medical opinions are not 
sufficient to adjudicate the issues before the Board, i.e., 
whether the conditions for which the veteran seeks service 
connection at least as likely as not began during service or 
are related to any incident of service, or whether any of the 
veteran's claimed conditions constitute an undiagnosed 
illness for purposes of 38 U.S.C.A. § 1117 (West 2002) and 38 
C.F.R. § 3.317 (2005).  Other medical opinions of record are 
insufficient also, insofar as they diagnose "? Gulf War 
Syndrome" or are too equivocal or are insufficient in other 
respects.  For the reasons set forth above, a comprehensive 
VA examination and opinion is required in this case.  See 38 
U.S.C.A. § 5103A(d) (West 2002).

Also, at his December 2004 Board hearing, the veteran 
identified relatively recent records of treatment at a VA 
facility in Maine (see pages 11 to 13 of the Board hearing 
transcript) that have not yet been associated with the claims 
file.  In accordance with these provisions, the Board finds 
that a remand of this case is required, so that the RO can 
ensure that all available relevant VA treatment records are 
obtained.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that relevant VA treatment records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

The Board further notes that, apart from dental records 
obtained from the service department, and a copy of the 
veteran's June 1992 service separation examination and 
medical history (received from the veteran), the veteran's 
service medical records have not been obtained in this case.  
Although efforts have been made to obtain the balance of the 
veteran's service medical records from the service 
department, these efforts appear to have ceased without any 
showing or indication that it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile (see 38 U.S.C.A. § 5103A(b)(3)).  
Further, the matter of obtaining the veteran's service 
medical records has been a matter of Congressional inquiry on 
the veteran's behalf.  The veteran has informed the RO that 
he has no further service medical records in his possession.  
The RO should attempt to obtain the veteran's service medical 
records from the service department until they are found or 
until it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be 
futile.
  
Additionally, in the recent cases of Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
the Federal Circuit and the Court have provided further 
guidance regarding the notice requirements of the VCAA and 
its implementing regulations.  Because a remand is required 
for further development in this case, the Board is requesting 
that the AOJ take this opportunity to ensure that the VCAA 
notice in this case is consistent with the holdings in 
Mayfield and Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should assure compliance with 
the requirements of the VCAA and its 
implementing regulations.  In so doing, 
the AOJ should take any necessary measure 
to reconcile adjudication of this case 
with the opinion of the Federal Circuit in 
Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) and of the Court 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This should include 
ensuring that the VCAA notice requirements 
are fulfilled with respect to all five 
elements of a service connection claim: 
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability. 

2.  The RO must contact all appropriate 
service records depositories to obtain any 
additional service medical records of the 
veteran that may be available.  If the RO 
is unable to obtain the missing service 
medical records, the veteran should be 
informed of this fact.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, the service department must 
either provide the requested records, or 
should provide for the record a statement 
indicating why it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.  See 38 U.S.C.A. § 
5103A(b)(3).

3.  The RO should ask the veteran to 
identify all records of VA and non-VA 
health care providers who have treated his 
claimed disabilities that have not been 
previously obtained by the RO.  After 
obtaining any appropriate releases, the RO 
should obtain records from each health 
care provider the veteran identifies.  The 
veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his 
own and submit them to the RO.  

The records sought must include recent 
records of treatment at a VA facility in 
Maine, as discussed at pages 11 to 13 of 
the December 2004 Board hearing 
transcript.  The name of the VA treatment 
facility in Maine was indiscernible 
according to the Board hearing transcript.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an appropriate 
VA examination(s).  The examiner(s) who 
is/are designated to examine the veteran 
must review the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges that review in 
the examination report(s).  All necessary 
tests should be conducted.  Thereafter, 
the examiner should state whether it is at 
least as likely as not that the veteran 
has respiratory signs or symptoms; sore 
muscles and joints (to include the low 
back), or signs or symptoms of memory loss 
that cannot be attributed to a known 
clinical diagnosis.  

Alternatively, the examiner must comment 
as to whether it is at least as likely as 
not that any diagnosed respiratory, low 
back, or generalized joint or muscle 
condition began during service or is 
related to any incident of service, to 
include a service-connected disability.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the most 
recently issued SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


